DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and respective child claims 2-9), the prior art does not teach “…first touch electrodes in a display area, each having a bar shape and extending in a first direction; second touch electrodes in the display area and insulated from the first touch electrodes, each having a bar shape and extending in a second direction, and including a portion that overlaps the first touch electrodes; first wing patterns in the display area and formed at both sides of each of the first touch electrodes in regions where the first touch electrode does not overlap the second touch electrodes; and second wing patterns in the display area and formed at both sides of each of the second touch electrodes in regions where the second touch electrode does not overlap with the first touch electrodes.”
Regarding claim 10 (and respective child claims 11-20), the prior art does not teach “…a display panel displaying an image and including a display area and a non-display area; and a touchscreen panel attached to the display panel and recognizing touch of a user, wherein the touchscreen panel comprises: first touch electrodes in the display area, each extending in a first direction and having a bar shape; second touch electrodes in the display area and insulated from the first touch electrodes, each of the second touch electrodes extending in a second direction and having a bar shape, and overlapping the first touch electrodes at predetermined portions thereof, 3 Response Under Non-final Office Action (F19-0038US001) first wing patterns in the display area and formed at both sides of each of the first touch electrodes in regions where the first touch electrode does not overlap the second touch electrodes; and second wing patterns in the display area and formed at both sides of each of the second touch electrodes in regions where the second touch electrode does not overlap the first touch electrodes.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oh et. al. [2017/0177160], Iuchi et. al. [2017/0242541], Choi et. al. [2018/0188432], Shim et. al. [2018/0203558], Kim [2019/0018519].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625